Citation Nr: 0948604	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  07-29 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
prostate cancer, status post radical retropubic 
prostatectomy, currently evaluated at 60% disabling, to 
include whether the reduction from 100 percent to 60 percent 
effective from December 1, 2006, was proper.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which effectuated the reduction of the 
100 disability rating assigned for prostate cancer, status 
post radical retropubic prostatectomy, to 40 percent, 
effective from December 1, 2006.

After the Veteran perfected a timely appeal of the September 
2006 rating decision, the RO increased the disability rating 
assigned to the Veteran's prostate cancer residuals from 40 
percent to 60 percent disabling, effective December 1, 2006, 
in an October 2008 rating decision.

The Veteran was scheduled for a Travel Board hearing in 
September 2009 but failed to appear.  He has not requested 
the hearing to be rescheduled.  Therefore, he has effectively 
withdrawn his request for a hearing and the Board will 
proceed.

The issue of the Veteran's entitlement to a total disability 
rating based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the Agency of Original Jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for prostate cancer was granted, and a 
schedular 100 percent evaluation was assigned, effective from 
March 22, 2004, by a rating decision issued to the Veteran in 
July 2004, which also advised the Veteran that the 100 
percent rating for prostate cancer under treatment was not 
considered permanent and was subject to future review.

2.  In September 2005, the RO issued a proposal to reduce the 
rating for residuals of prostate cancer from 100 percent to a 
lower level, as required by the terms of the applicable 
Diagnostic Code, since the Veteran's treatment through 
surgery had been completed.

3.  Reduction of the Veteran's disability rating for 
residuals of prostate cancer from 100 percent to 40 percent 
was formally implemented, effective from December 1, 2006, by 
a September 2006 rating decision, and later increased to 60 
percent, effective from December 1, 2006, by an October 2008 
rating decision.

4.  The Veteran does not have persistent edema and 
albuminuria with BUN 40 to 80mg%; or, creatine 4 to 8mg%; or, 
generalized poor health characterized by lethargy, weakness, 
anorexia, weight loss, or limitation of exertion; nor does 
the Veteran require regular dialysis, or precluded from 
engaging in more than sedentary activity due to having 
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.


CONCLUSIONS OF LAW

1.  The criteria for reduction of a 100 percent evaluation 
were met, and the criteria for restoration of a 100 percent 
rating for residuals of prostate cancer are not met. 38 
C.F.R. §§ 3.105(e), 4.115b, Diagnostic Code 7528 (2009).

2.  The criteria for a disability evaluation greater than 60 
percent for residuals of prostate cancer are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.321, 4.115b, Diagnostic Code 7528 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

The Board notes that the regulation governing reduction, 38 
C.F.R. § 3.105(e), contains its own notice provisions and 
procedures.  The VCAA is not applicable where the law 
governing the matter in question does so.  Barger v. 
Principi, 16 Vet. App. 132 (2002).

The Board finds that VA has complied with the notice 
procedures of 38 C.F.R. §  3.105(e).  The September 2005 
notification letter to the Veteran and the accompanying 
proposed rating decision detailed the proposed actions, 
provided notice of the applicable evaluation criteria, 
described the types of evidence which would be helpful in 
avoiding the proposed reduction, and informed him of the 
right to request a hearing on the matter.

With respect to the Veteran's claim for an increased rating, 
a letter dated August 2008 was sent to the Veteran in 
accordance with VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was his 
responsibility to provide VA with any evidence pertaining to 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The Veteran was also notified 
of the criteria for establishing an effective date and 
disability rating.  See Dingess.

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of Diagnostic Codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Therefore, 
while the Veteran did not receive "veteran specific" 
notice, the Board may nonetheless proceed.

With respect to any inadequate timing of this notice, the 
Board finds no prejudice to the Veteran in proceeding with 
the issuance of a final decision. See Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO cured any VCAA notice deficiency by 
issuing complete notice in August 2008.  The RO then 
readjudicated the case in an October 2008 rating decision and 
March 2009 Supplemental Statement of the Case (SSOC).  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or SSOC, 
is sufficient to cure a timing defect).

In this case, the VCAA duty to notify was satisfied by way of 
the August 2008 letter.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the claim was then readjudicated in a SSOC in 
March 2009 after the notice was provided.  For these reasons, 
it is not prejudicial to the Veteran for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  See 
Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir. 1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the United States Court of Appeals for Veterans Claims 
(Court) to be persuaded that no prejudice resulted from a 
notice error, "the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Veteran's service treatment records, VA treatment 
records, VA authorized examination report, and lay statements 
have been associated with the claims file.  The Board 
specifically notes that the Veteran was afforded a VA 
examination with respect to his prostate cancer residuals in 
September 2008.  38 C.F.R. § 3.159(c)(4).  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that 
the VA examination obtained in this case is adequate as it is 
based on a review of the claims file, contains a description 
of the history of the disability at issue; documents and 
considers the relevant medical facts and principles; and 
records the relevant findings for rating the Veteran's 
prostate cancer residuals.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).

VA has provided the Veteran with opportunity to submit 
evidence and arguments in support of his claim.  The Veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Rating reduction

When the Veteran was awarded service connection for prostate 
cancer, it was evaluated under 38 C.F.R. § 4.115b, Diagnostic 
Code 7528.  Under Diagnostic Code 7528, active malignant 
neoplasms of the genitourinary system are rated as 100 
percent disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  
Thereafter, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedures, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

The Veteran was not scheduled for a VA examination after the 
expiration of six months.  Rather, VA continued the Veteran's 
100 percent disability rating.

The VA regulation at 38 C.F.R. § 3.105 provides that where 
reduction in evaluation of a service-connected disability is 
considered warranted and the lower evaluation would result in 
a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance is to be prepared setting forth all material 
facts and reasons.  38 C.F.R. § 3.105(e).  In this case, the 
RO prepared such a proposal and issued it to the Veteran in 
September 2005.  The proposal provided detailed reasons for 
the reduction, and explained to the Veteran that his cancer 
was no longer considered active, based on VA treatment 
records dated August 2005.

The Veteran was advised that he had 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level. The 
Veteran was also informed that he could request a 
predetermination hearing, provided that the request was 
received by VA within 30 days from the date of the notice.  
The Veteran was further advised that, if additional evidence 
was not received within the 60 day period and no hearing was 
requested, final rating action would be taken and the award 
(the 100 percent evaluation) would be reduced effective the 
first day of the third month following notice of the final 
decision. 38 C.F.R. §§ 3.105(e), (h).

The Veteran did not respond to the proposed rating reduction.  
In September 2006, the RO ordered the reduction to 40 percent 
as of December 1, 2006.  The Veteran then filed his notice of 
disagreement.  After a VA examination and review of VA 
treatment records, the RO increased the Veteran's disability 
evaluation to 60 percent, effective December 1, 2006.

The reduction of the Veteran's total evaluation for prostate 
cancer was proper.  By the terms of Diagnostic Code 7528, the 
RO was required to consider whether his prostate cancer 
remained active.  VA examination and VA clinical records 
disclosed no active prostate cancer, no active prostate 
cancer treatment, and no local metastasis or recurrence of 
prostate cancer.

The Veteran may not be required to prove by a preponderance 
of the evidence that he is entitled to the continuance of the 
rating in effect.  Rather, to warrant reduction in rating, it 
must be shown that the preponderance of the evidence supports 
the reduction itself, and with application of the benefit-of-
the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  
See Brown v. Brown, 5 Vet. App. 413, 420 (1993); see also 
Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).

In this case, the evidence from August 2005 to the present 
consistently shows that the Veteran does not have active 
prostate cancer, is not under current treatment for prostate 
cancer, and there is no local metastasis or recurrence of 
prostate cancer. Although the Veteran clearly has residuals 
of prostate cancer, Diagnostic Code 7528 makes it clear that 
residuals alone cannot serve as a basis for continuation or 
restoration of a 100 percent evaluation for prostate cancer.

Accordingly, the previously assigned 100 percent disability 
evaluation was no longer supported, and, in accordance with 
the terms of Diagnostic Code 7528 and the overwhelming 
medical evidence, termination of the 100 percent evaluation 
was required.  Although the procedures specified in 
Diagnostic Code 7528 and 38 C.F.R. § 3.105 were not precisely 
followed as the Veteran did not undergo a VA examination 
after the expiration of six months, there was no prejudice to 
the Veteran, as his 100 percent disability rating was 
continued through December 1, 2006.  There is no procedural 
or clinical evidence which supports restoration of the 100 
percent evaluation.  Restoration of the 100 percent 
disability rating is not warranted. 

Having concluded that the reduction was proper, the Board 
must consider whether a rating in excess of 60 percent for 
residuals of prostate cancer is warranted.

Increased rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular Diagnostic 
Code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
also Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The residuals of prostate cancer may be evaluated as voiding 
dysfunction or renal dysfunction, whichever is predominant. 
38 C.F.R. § 4.115b, Diagnostic Code 7528. Voiding dysfunction 
is to be rated on the basis of urine leakage, frequency, or 
obstructed voiding.

The Veteran is currently rated at 60 percent disabling under 
voiding dysfunction per 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  This is the highest disability rating available for 
voiding dysfunction.  For an 80 percent disability rating, 
the Veteran must have renal dysfunction with persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.

For a 100 percent rating, the Veteran must have renal 
dysfunction require regular dialysis, or precluded from 
engaging in more than sedentary activity due to having 
persistent edema and albuminuria; or BUN more than 80mg%; or, 
creatine more than 8mg%; or, markedly decreased function of 
kidney or other organ systems, especially cardiovascular.

VA treatment records dated August 2005 indicate the Veteran's 
urinary incontinence resulted in the use of up to 4 pads per 
day.  In March 2006, the Veteran's condition had improved, as 
he used 1 to 2 pads per day.

The Veteran submitted a statement dated December 2006 in 
support of his claim.  He reported changing pads 6 to 7 times 
per day, particularly when he is actively doing something.  
He stated that, as a result, he had to carry extra pads with 
him wherever he went.

The Veteran also submitted a January 2007 letter from a VA 
physician.  He stated that the Veteran had experienced total 
incontinence since he underwent a radical prostatectomy 
approximately three years ago.  The physician noted that 
there was nothing the Veteran could do regarding his 
incontinence, which required as many as six pads per day.  In 
the physician's opinion, the Veteran is 100 percent disabled.

The Veteran was afforded a VA examination in September 2008.  
The Veteran reported urinary incontinence which required him 
to use about 10 pads per day.  He also wore pads to bed and 
noted they would be soaked at nighttime.  He previously used 
imipramine hydrochloride 25 milligrams twice a day without 
improvement of his symptoms.  The Veteran also reported 
having a sensation of a full bladder and often could not 
sense that he was voiding.  He had no history of recurrent 
urinary tract infections, renal cholic or bladder stone, or 
acute nephritis.  He denied any lethargy, weakness, anorexia, 
or weight loss.   He reported that he could not be employed 
because of his issue with urinary incontinence, and that his 
anxiety aggravated his condition.

On physical examination, inspection and palpation of the 
penis, testicle, epididymis and spermatic cord were all 
normal.  There was no penile deformity.  Digital examination 
of the rectal wall was unremarkable.  His prostate was 
absent.  Sensation and reflexes were normal.  PSA dated 
September 2008 was .4, TSH was .94, and testosterone level 
was 517.  FSH was 8.1 and LH was 4.6.  Glucose was 85.  BUN 
and creatinine were 19 and 1.0, respectively.  Urinalysis and 
complete blood count were normal.

As noted, 60 percent is the highest schedular rating 
available for voiding dysfunction.  A higher 80 percent 
rating is not warranted as there is no medical evidence that 
the Veteran experienced or was diagnosed with renal 
dysfunction.

Extraschedular consideration

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
prostate cancer residuals with the established criteria found 
in the rating schedule for those residuals shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability on appeal is 
inadequate (which they manifestly are not), the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  The record does not 
show that the Veteran has required frequent hospitalizations 
for his disability.  The Veteran reported that he could not 
be employed due to his urinary incontinence, and a letter 
from the Veteran's VA physician included an opinion that the 
Veteran was 100 percent disabled.  However, there is no 
indication that the Veteran's disability causes impairment 
with employment over and above that which is already 
contemplated in the assigned 60 percent schedular rating, 
including the regulation of activities.   As noted above, the 
current rating contemplates voiding dysfunction manifested, 
in pertinent part, by continual urine leakage that requires 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  Further, the Veteran's claim for a 
TDIU is addressed in the remand below.  The Board fully and 
sympathetically acknowledges that the Veteran experiences 
embarrassment because of his voiding function; however, it 
cannot find that this rises to the level of an exceptional or 
unusual factor so as to award a higher rating outside of the 
schedule of ratings.  Therefore, referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.


ORDER

Entitlement to restoration of a 100 percent rating, and to a 
rating higher than 60 percent for the residuals of prostate 
cancer, is denied.




REMAND

The Board notes further that during the course of this 
appeal, the Veteran has essentially asserted that he is 
unemployable due to the service-connected residuals of his 
prostate cancer.  Therefore, in a January 2009 rating 
decision, the RO adjudicated and denied the Veteran's claim 
for a total disability rating based on individual 
unemployability due to service-connected disability.  The 
Veteran's representative in a March 2009 VA Form 646 
(Statement of Accredited Representative in Appealed Case) 
reiterated the Veteran's contentions that he is unable to 
work due to his service-connected disability.  The Board 
finds that a liberal reading of this document indicates 
disagreement with the January 2009 TDIU denial, and as such 
constitutes a formal notice of disagreement with that 
decision.  The United States Court of Appeals for Veterans 
Claims has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to a TDIU is REMANDED 
for the following action:

The agency of original jurisdiction (AOJ) 
should readjudicate the claim for a TDIU 
in light of any relevant evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
statement of the case (SOC).  An 
appropriate period of time should be 
allowed for response.  The Veteran is 
notified that he must respond to the SOC 
with a timely substantive appeal or the 
Board will not have appellate 
jurisdiction of the claim.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


